DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

This Office Action is responsive to Applicant's application filed on 11 February 2022.  Currently claims 1 is pending and have been examined.  

Examiner’s Note

The claim recites the combination of additional elements of requesting, receiving, identifying and analyzing automatically and dynamically without human intervention the management of authority and access between multiple computing environment elements. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically determining the management and authority and access between computing environments which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,250,355. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the conflicting claims are not identical, they are not patentably distinct from each other because the elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bernardi et al. (U.S. Patent Publication 2006/0174037 A1) (hereafter Bernardi).

	Referring to Claim 1, Bernardi teaches a method to:

improving the security and control of a computing system internally and with outside computing, storage and network systems by a practical application of the computing system automatically and dynamically without human intervention determining whether a first computing system element is authorized to perform an action it attempts involving at least a second computing system element, the method comprising: (see; par. [0285] of Bernadi teaches the management of authority to access to multiple devices based on each device, user and application, par. [0011]-[0014] that use composite identity to provide different elements with attributes for different elements, par. [0167] that provides allowances based on identifiers, and further uses par. [0245] roles to determine what policy settings are used).

requesting, by the first computing system element, an action that includes the second computing system element, wherein the first computing system element is selected from a first group consisting of a user, a group, a role, an application, a process, a function, an operation, a service, and a network and wherein the second computing system element is selected from a second group consisting of a resource, a service, a machine, a device, a server, a processor, an application, a process, a function, an operation, a data storage device, data, a file, a document, a webpage, a network, and a rule (see; par. [0285] of Bernadi teaches the management of authority to access to multiple devices based on each device, where the devices are viewed as multiple possible elements par. [0016] which can include a second computing device (i.e. element) denoted by an end point, par. [0167] and can allow access to one of thousands of devices, and provides a par. [0285] an example of a computing environment and multiple elements interacting to determine allowing a specific user on a specific device to access data (i.e. different elements)).

receiving, by a computing system processor, the request to perform an action by the first computing system element involving at least the second computing system element (see; par. [0285] of Bernadi teaches a computing environment including multiple elements interacting to determine an allowance for a specific user on a specific device and includes par. [0046] presented data from (i.e. presenting) an environment that takes into account the device and user at one or many possible devices, par. [0167] and includes thousands of devices).

identifying, by a computing system processor, the action attempted by the first computing system element involving at least the second computing system element (see; par. [0046] of Bernardi presented data from (i.e. presenting) an environment that takes into account the device and user at one or many possible devices, par. [0011]-[0014] which is used to determine the devices users can access as endpoints).

identifying, by a computing system processor, at least one rule for the identified attempted action that uses at least the value of at least one attribute of at least the second computing system element to automatically and dynamically without human intervention determine if the first computing system element is authorized to perform the attempted action (see; par. [0156] of Bernardi determining the authorization to perform with elements in the environment, par. [0167] and can allow access to one of thousands of devices, and provides a par. [0285] an example of a computing environment and multiple elements interacting to determine allowing a specific user on a specific device to access data (i.e. different elements), and par. [0245] utilizing specific rules to determine the policy of applying sessions between users and devices, including specifically a par. [0016] second computing device (i.e. element)).

analyzing the identified at least one rule for the identified attempted action automatically and dynamically without human intervention, by a computing system processor, to identify the at least one attribute of at least the second computing system element used by the identified at least one rule to determine if the first computing system element is authorized to perform the attempted action (see; par. [0010]-[0014] of Bernardi the use of policy rules, par. [0077] to make authorization determinations, par. [0099] determine attributes as to what can be performed and par. [0245] utilizing specific rules to determine the policy of applying sessions between users and devices, including specifically a par. [0016] second computing device (i.e. element)).

dynamically collecting, by a computing system processor without human intervention, the current value of the identified at least one attribute of at least the second computing system element that is used by the identified at least one rule for the identified attempted action to determine if the first computing system element is authorized to perform the attempted action (see; par. [0167] of Bernardi can allow access to one of thousands of devices, and provides a par. [0285] an example of a computing environment and multiple elements interacting to determine allowing a specific user on a specific device to access data (i.e. different elements, and par. [0077] to make authorization determinations, par. [0099] including determining using attributes as to what can be performed and par. [0245] utilizing specific rules to determine the policy of applying sessions between users and devices, including specifically a par. [0016] second computing device (i.e. element)).


dynamically and automatically determining in real time by a computing system processor without human intervention, if the first computing system element is authorized to perform the attempted action by the computing system processor analyzing the identified at least one rule for the identified attempted action with at least the dynamically collected current value of the at least one attribute of the at least the second computing system element (see; par. [0099] of Bernardi teaches determining using attributes as to what can be performed and par. [0245] utilizing specific rules to determine the policy of applying sessions between users and devices, including specifically a par. [0016] second computing device (i.e. element), par. [0285] a computing environment including multiple elements interacting to determine an allowance for a specific user on a specific device (i.e. first environment)).

generating, by a processor, the first element authority to perform the requested activity if the requested activity is allowed to be performed by the first computing environment element (see; a par. [0285] of Bernardi teaches an example of a computing environment and multiple elements interacting to determine allowing a specific user on a specific device to access data (i.e. different elements)).

completing, by the computing system, the requested action if the computing system processor automatically and dynamically without human intervention determines that the first computing system element is authorized to perform the attempted action (see; par. [0156] of Bernardi teaches assigning policy roles for management activities, that include par. [0237] rules to allow interaction of roles, par. [0215] that determines who and what may register as part of the authentication, par. [0245] that identify using rules as to what policy setting are used, as well as the par. [0011]-[0014] use of a composite identity to provide different elements with attributes for different elements).


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Legault et al. (U.S. Patent 8,590,011 B1) discloses a variable domain resource data security for data processing system.
Vogel et al. (U.S. Patent 7,350,237 B2) discloses a managing access control information.
Knouse et al. (U.S. Patent 7,185,364 B2) discloses an access system interface.
Delany et al. (U.S. Patent Publication 2002/0138763 A1) discloses a runtime modification of entries in an identity system.	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789. The examiner can normally be reached Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WU Rutao can be reached on 571 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.S.S/Examiner, Art Unit 3623                                                                                                                                                                                                        
/ANDRE D BOYCE/Primary Examiner, Art Unit 3623